Citation Nr: 0939124	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  02-14 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney



ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran served on active duty from April 1990 to February 
1991.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In January 2003, the Board denied the Veteran's 
claim.

The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In February 2004, pursuant to a 
Joint Motion for Remand (JMR), the Court vacated the Board's 
January 2003 decision and remanded for readjudication 
consistent with the motion.

In May 2004, the Board remanded this case.  In an August 2005 
decision, the Board denied increased ratings for left leg 
compartment syndrome, sickle cell anemia, and residuals of a 
cholecystectomy.  The Board also denied entitlement to a 
TDIU.  By a June 2006 Order, the Court vacated the Board's 
decision in part pursuant to a JMR as to the issue of 
entitlement to TDIU.  

In October 2006, the Board remanded this case.  In June 2008, 
the Board again denied the issue of entitlement to TDIU.  

Pursuant to a JMR, in December 2008, the Court vacated the 
Board's June 2008 decision and again remanded this matter to 
the Board.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.




REMAND

The Veteran's current application for TDIU benefits was 
received in February 2002.  On his application for TDIU, the 
Veteran reported that he did not leave his last period of 
employment due to disability.  He also reported that he did 
not receive or expect to receive disability retirement 
benefits or worker's compensation benefits.  He reported that 
he last worked full-time in 1992 as a food service specialist 
although he reported in an April 1996 application that he had 
last worked full-time in December 1995.  In his more recent 
application, he also stated that he had completed two years 
of college.  Additional information indicates that the 
Veteran's employment experience includes work as a stock 
person, laborer, messenger and busboy.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the purpose of one 60 percent or one 40 
percent disability in combination, disabilities resulting 
from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a) (2008).  
It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2008).

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when the disabled 
person is unable to secure or follow a substantially gainful 
employment as a result of service-connected disabilities.  If 
unemployability is the result of a single service-connected 
disability, that disability must be rated at 60 percent or 
more.  If it is the result of two or more service-connected 
disabilities, at least one must be ratable at 40 percent or 
more, with the others sufficient to bring the combined rating 
to 70 percent or more.  For the purpose of one 60 percent or 
one 40 percent disability in combination, disabilities 
resulting from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a) (2008).

The Veteran is service-connected for the following 
disabilities: left leg compartment syndrome, evaluated as 30 
percent disabling; sickle cell anemia, evaluated as 30 
percent disabling; and the residuals of a cholecystectomy, 
evaluated as 10 percent disabling.  All three of the 
veteran's disabilities have a common etiology, from the 
sickle cell anemia.  The overall combined rating for the 
Veteran's disabilities is 60 percent.  Thus, the Veteran 
meets the schedular criteria under 38 C.F.R. § 4.16(a).

Thus, the issue is whether his service-connected disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work that is more than marginal, which 
permits the individual to earn a "living wage").  See Moore 
v. Derwinski, 1 Vet. App. 356 (1991).

The Board notes that VA outpatient records, dated from 
January 2000 to May 2001, show that the Veteran was treated 
primarily for psychiatric disability.  In March 2001, he was 
seen in the General Medicine Clinic for the purpose of 
establishing care.  He did not have any complaints.  It was 
noted that he had a history of lower left extremity 
compartment syndrome, questionably secondary to a blood clot 
following surgery in 1993.  There was no lower extremity 
edema, except for baseline left ankle swelling since the 
surgery.  He reportedly had good functional capacity.  On 
examination, there was a well-healed, long surgical scar on 
his left lower extremity.  There was no lower extremity 
edema.  A neurologic evaluation was non-focal.  A hemoglobin 
electrophoresis was positive for sickle cell.  The relevant 
assessments were hemoglobin sickle cell, stable, not in 
crisis and a history of compartment syndrome, with no 
recurrence of the blood clot, as reported by the veteran.  He 
was to be seen in one year for follow-up.

In April 2002, the Veteran underwent a VA examination to 
evaluate his left leg disability, sickle cell anemia, and 
history of gall bladder removal.  The examiner reported that 
the Veteran's claims file was reviewed prior to the 
examination.  It was reported that in service, the Veteran 
had developed sickle cell anemia and that he had had a sickle 
crisis.  A liver spleen scan performed at the time revealed a 
splenic infarct which was felt to be due to the underlying 
sickle cell disease.  The Veteran reported that since 
service, he had had no further sickle cell crises and that 
his sickle cell disease was being managed with folate 
therapy.  The examiner also noted that in service, the 
Veteran had undergone a right upper quadrant ultrasound which 
had shown cholelithiasis.  Therefore, while still in service, 
he underwent a cholecystectomy.  During the VA examination, 
he stated that he had intermittent episodes of gassy 
abdominal pain with intermittent bloating.  He denied nausea, 
vomiting, diarrhea, melena, bright red blood per rectum, or 
abdominal pain.

As to the compartment syndrome, the examiner noted that in 
February 1993, the Veteran reported the spontaneous onset of 
left leg pain, for which he had undergone an anterior tibial 
and lateral tibial compartment fasciotomy.  The wounds had 
been left open, and the Veteran had required recurrent 
debridement of the left lower leg.  That course had been 
complicated by left foot drop which had ultimately required 
the use of a left ankle/foot orthotic.  Since that time, the 
wound had reportedly healed well, and the Veteran's 
complaints with respect to the left leg had involved 
intermittent aching with cold or rainy weather.  It was noted 
that he had had no further episodes of compartment syndrome.  
He was reportedly able to walk up to two blocks with pain, 
before he had to stop.  He used the left ankle/foot orthotic 
approximately 4 times a month but was not using it at the 
time of the examination.

Following physical examination, the examiner noted that the 
Veteran had not had any acute flares of sickle cell disease 
since the initial one in 1990.  It was also noted that the 
Veteran had no residuals from his cholecystectomy.  With 
respect to the left lower extremity, the examiner reported 
that with the exception of weakness involving dorsiflexion, 
the Veteran had had no recurrent problems with his left 
anterior and lateral compartment leg syndrome since the 
fasciotomy.  The examiner stated that the weakness in 
dorsiflexion required the intermittent use of a left 
ankle/foot orthotic.

As to the question of employability, the examiner noted that 
at the time of the examination, the Veteran was unemployed.  
He opined that the Veteran could not perform work which 
required lifting more than 20 pounds or flying in an 
airplane.  He did state that the Veteran could perform desk 
work and was, therefore, not unemployable.

In April 2002, the Veteran also underwent a VA Social and 
Industrial Survey.  Following an interview with the Veteran, 
the assessment was that the interview had primarily involved 
a hostile presentation and that the Veteran merely answered 
questions yes or no without elaboration.  

Thereafter, the Veteran continued to be seen by VA for 
medical complaints including those pertaining to his ears, 
his neck, and paranoid schizophrenia.  In August 2003, the 
Veteran's medical history was noted to include left leg 
compartment syndrome, but he had no current complaints.  In 
December 2004, the Veteran was evaluated for a flu shot.  It 
was noted that he had a history of sickle cell disease, but 
there were no current complaints.  It was noted that he had a 
well-healed scar along the lateral side of his left leg.  In 
November 2006, the Veteran reported occasional leg swelling.  
The examiner suspected venous insufficiency, but objective 
examination was negative for swelling.  

The Veteran's VA vocational rehabilitation folder has been 
obtained and reflects his past participation in that program.  
However, his vocational rehabilitation training has been 
discontinued since the mid-1990's.  The Veteran last 
participated in October 1996, long before he filed his 2002 
claim for TDIU benefits.  

The most recent JMR indicated that the April 2002 VA 
examination did not adequately address the Veteran's 
employability status and was too remote to establish his 
current disability level.  The JMR stated that the Veteran 
should be afforded another VA examination and a medical 
opinion which encompasses all the competent evidence of 
record and provides an opinion with supporting rationale for 
any of the Veteran's current service-connected disorders as 
they relate to and impact on his unemployability status, and 
the reasons for any such limitations.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, VCAA notice was not issued with regard to 
Dingess/Hartman.  As this case is being remanded, the Veteran 
should be notified of such.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide

2.  Schedule the Veteran for a VA examination 
in order to determine the current extent of 
his service-connected disabilities.  All 
indicated tests must be conducted.  The 
Veteran's claims folder must be made 
available to, and reviewed by, the examiner 
prior to the examination.  

The examiner opine as to whether it is at 
least as likely as not that the Veteran's 
service-connected disabilities alone 
prevent him from engaging in a 
substantially gainful occupation.  

The opinion should include supporting 
rationale as to how the Veteran's 
service-connected disabilities relate to 
and impact the Veteran's unemployability 
status, and the reasons for any such 
limitations.  

3.  The RO should then readjudicate the claim 
on appeal in light of all of the evidence of 
record.  If the issue remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case as to the issue on appeal, and afforded 
a reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 N& Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

